Relator seeks a mandamus against respondent to require him to do and perform the ministerial or statutory duties which it has a legal right to have performed in regard to its contract with the State of Texas for the purchase of certain textbooks, to-wit: Child's World Readers, by Withers, Browne, and Tate, as follows: "Child's World Primer," "Child's World First Reader," "Child's World Second Reader," "Child's World Third Reader."
The facts and the issues in this case are, in all material respects, the same as in the case of Laidlaw Brothers, Incorporated, vs. S.M.N. Marrs, State Superintendent, opinion delivered June 8, 1925 (114 Tex. 561), and were given careful attention in the consideration of that case. For the reasons stated in that case, the writ of mandamus is awarded herein. *Page 576